DETAILED ACTION
	This Office action is responsive to communication received 07/14/2022 – Response to Election/Restriction Requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/046,106 07/26/2018 ABN which is a CON of 15/197,551 06/29/2016 PAT 10052530 which claims benefit of 62/185,882 06/29/2015. 
Election/Restrictions
Applicant’s election of Group I (claims 1-12 and 17-20) in the reply filed on 07/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims
	Claims 13-16 have been canceled, as directed.	
Claims 1-12 and 17-26 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic display, user operable electronic device, and the electronic display forming at least a portion of an upper portion of the golf club head, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claims 17 and 18 are objected to because of the following informalities:  
As to claim 17, line 9, “communicate” should perhaps read --communicated--.
As to claim 18, line 2, --a-- should precede “coating”. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
/
/
/
Claims 1-5, 7-9, 11-12 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUBS 2010/0248852) in view of Garrett (US PUBS 2010/0066677) and Davydov (US PUBS 2016/0299570).
As to claim 1, reference is made to FIG. 1D and paragraph [0030] in Lee, wherein Lee discloses a golf club head comprising: an electronic display for displaying one or more images (i.e., paragraph [0025] notes that the “head cover” may receive and/or transmit display information and paragraph [0030] states that feedback is provided on a display atop the club head), wherein the electronic display is visible to a user of the golf club head when the golf club head is in the address position (i.e., the feedback is provided for players to guide a subsequent swing and is thereby likely to be viewable in the address position); wherein the electronic display comprises a memory, a microprocessor, and a battery (i.e., the display that is part of the “head cover” includes memory storage and data gathering/processing abilities, wherein a battery or power source must inherently be included; also see claim 31 in Lee); wherein the electronic display is configured to communicate with a user operable electronic device (i.e., the information on the display may be transmitted to an external device) via wireless communication protocol (i.e., see claim 12 in Lee).  
Although Lee states that the “head cover” may transmit and/or receive information on a display on a crown portion of the head (i.e., paragraph [0025]), Lee differs from the claimed invention in that Lee does not explicitly disclose the features “wherein the electronic display is configured to receive one or more images from the user operable electronic device, wherein the electronic display is configured to store the one or more images in the memory, and wherein the electronic display is configured to display the one or more images”.  Garrett is cited to show the prevalence of configuring electronic devices to send/receive or share images between cooperating paired devices.  This technology, which involves the ability of an electronic device to perform a “mirror” operation enables a smartphone, for example, to share any image or video viewed on its screen with any other additional smartphone, computer desktop, or multimedia system to which the smartphone is paired.  The prior art to Garrett, at paragraphs [0017] and [0045] provides one example of the commonness of mirror technology.  Here, using a slightly different interpretation of the claim language, the prior art to Davydov provides yet another example of a transfer of images from a user operable electronic device to an electronic display, wherein the user operable electronic device and the electronic display are paired together and wherein information may be transmitted wirelessly therebetween.  In Davydov, the shared information may be stored on the electronic display for future retrieval and viewing.  In view of the publications to Garrett and Davydov, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to include a cooperating electronic display and user operable electronic device as part of the Lee invention so that data gathered and observed on the electronic display that is part of the club head may be shared with a user operable electronic device and wherein feedback originating on the user operable electronic device may be shared or otherwise transmitted to the electronic display that is part of the club head.  Through ordinary and known Wi-Fi connectivity, the user operable electronic device would easily have been able to communicate with the electronic display, wherein information would have been shared or mirrored between these paired devices.  An arrangement as described herein, when included with the Lee device, would have enabled the user of the user operable electronic device to be available remotely and still provide feedback to a golfer who would have access to the electronic display on the golf club head. 
As to claim 2, essentially any image displayed on the electronic display may in fact be an “alignment feature”, as broadly, as claimed. 
As to claim 3, Lee teaches the use of an OLED screen (i.e., paragraph [0030]). 
As to claim 4, the publication to Davydov obviates an OLED screen display that generally includes a flexible display.  The flexible nature of an OLED screen (i.e., commonly referred to as a soft OLED) enables the display to be curved or otherwise shaped, as needed.  See paragraph [0028] in Davydov.  Thus, enabling the OLED screen used in Lee to be flexible, as taught by Davydov, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to enable the flexible nature of the OLED display to follow the contour of the crown surface of the club head for a proper fit. 
As to claims 5, 20 and 22, Lee discloses a putter type golf club head. See paragraph [0016] and putter (100) in FIGS. 1A-1D. 
As to claims 7 and 22, both Garrett and Davydov obviate the use of a smartphone as a user operable electronic device. See paragraphs [0038-0043] in Garrett.  See paragraph [0037] in Davydov.  Thus, the use of a smartphone in combination with the Lee device would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to allow the user to conveniently and efficiently communicate with the electronic display. 
As to claim 8, both Garrett and Davydov obviate the ability to acquire information from an internet website.  See paragraph [0038] in Garrett.  See paragraph [0002] in Davydov.  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use information from an internet website to enable a wider variety of information to be obtained (i.e., gain access to a larger collection of alignment features). 
As to claim 9, Davydov obviates the use of Wi-Fi as the wireless communication protocol.  See paragraph [0022] in Davydov.  Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the Lee device enable the wireless communication disclosed by Lee to be Wi-Fi enabled for providing broader coverage in communication between the electronic display and the user operable electronic device. 
As to claim 11, Davydov obviates the transmission or sharing of a video.  See paragraphs [0026], [0067] and [0068] in Davydov.  Here, a video is simply viewed as another obvious mechanism for generating and/or viewing information. 
As to claim 12, the electronic display  in Lee forms at least a portion of an upper portion of the golf club head.  Paragraph [0025] in Lee notes that the display, which is part of the “head cover”, may be located on an outside surface of a crown portion of a club head. 
As to claim 17, here again, reference is made to FIG. 1D and paragraph [0030] in Lee, wherein Lee discloses a golf club head comprising: a crown having a top surface as viewed from an address position; an electronic feature provided on or covering at least a portion of the top surface of the crown; and a striking surface situated so as to define an interface with the crown, wherein the electronic feature is provided so as to generate an alignment feature on the crown (i.e., paragraph [0025] notes that the “head cover” may receive and/or transmit display information and paragraph [0030] states that feedback is provided on a display atop the club head; thus, the “head cover” corresponds to the claimed electronic feature), wherein the electronic feature is visible to a user of the golf club head when the golf club head is in the address position (i.e., the feedback is provided for players to guide a subsequent swing and is thereby likely to be viewable in the address position); wherein the electronic feature is configured to communicate via wireless communication protocol (i.e., see claim 12 in Lee). Here, essentially any image displayed on the electronic display may in fact be an “alignment feature”, as broadly, as claimed.
Lee does not explicitly detail a user operable software package.  However, in addition to what is explained under claim 1 above, each of Garrett (i.e., claims 1-3) and Davydov (i.e., paragraphs [0048, 0090] also obviates the use of suitable software for communication between a user and an electronic feature. 
As to claims 18 and 19, Lee indicates that the supporting structure that works in combination with the head cover may include thermochromic or electrochromic material, wherein, for example, the club head may be coated with a thermochromic material that is activated by an external condition such as a heat source.  See paragraphs [0025-0034] in Lee. 
As to claim 21, reference is made to FIG. 1D and paragraph [0030] in Lee, wherein Lee discloses a golf club head comprising: an electronic display for displaying one or more images (i.e., paragraph [0025] notes that the “head cover” may receive and/or transmit display information and paragraph [0030] states that feedback is provided on a display atop the club head), wherein the electronic display is visible to a user of the golf club head when the golf club head is in the address position (i.e., the feedback is provided for players to guide a subsequent swing and is thereby likely to be viewable in the address position); wherein the electronic display comprises a memory, a microprocessor, and a battery (i.e., the display that is part of the “head cover” includes memory storage and data gathering/processing abilities, wherein a battery or power source must inherently be included; also see claim 31 in Lee); wherein the electronic display is configured to communicate with a user operable electronic device (i.e., the information on the display may be transmitted to an external device) via wireless communication protocol (i.e., see claim 12 in Lee).  The user operable device is separate from the golf club (i.e., Lee notes in paragraph [0030] that information gathered from the “head cover” may be transmitted to an external device); essentially any image displayed on the electronic display may in fact be an “alignment feature”, as broadly, as claimed. 
Although Lee states that the “head cover” may transmit and/or receive information on a display on a crown portion of the head (i.e., paragraph [0025]), Lee differs from the claimed invention in that Lee does not explicitly disclose the features “wherein the electronic display is configured to receive one or more images from the user operable electronic device, wherein the electronic display is configured to store the one or more images in the memory, and wherein the electronic display is configured to display the one or more images”.  Garrett is cited to show the prevalence of configuring electronic devices to send/receive or share images between cooperating paired devices.  This technology, which involves the ability of an electronic device to perform a “mirror” operation enables a smartphone, for example, to share any image or video viewed on its screen with any other additional smartphone, computer desktop, or multimedia system to which the smartphone is paired.  The prior art to Garrett, at paragraphs [0017] and [0045] provides one example of the commonness of mirror technology.  Here, using a slightly different interpretation of the claim language, the prior art to Davydov provides yet another example of a transfer of images from a user operable electronic device to an electronic display, wherein the user operable electronic device and the electronic display are paired together and wherein information may be transmitted wirelessly therebetween.  In Davydov, the shared information may be stored on the electronic display for future retrieval and viewing.  In view of the publications to Garrett and Davydov, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to include a cooperating electronic display and user operable electronic device as part of the Lee invention so that data gathered and observed on the electronic display that is part of the club head may be shared with a user operable electronic device and wherein feedback originating on the user operable electronic device may be shared or otherwise transmitted to the electronic display that is part of the club head.  Through ordinary and known Wi-Fi connectivity, the user operable electronic device would easily have been able to communicate with the electronic display, wherein information would have been shared or mirrored between these paired devices.  An arrangement as described herein, when included with the Lee device, would have enabled the user of the user operable electronic device to be available remotely and still provide feedback to a golfer who would have access to the electronic display on the golf club head. 

Claims 2, 7-8, 17-22 are alternatively rejected, and claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUBS 2010/0248852) in view of Garrett (US PUBS 2010/0066677), Davydov (US PUBS 2016/0299570) and Chang (US PUBS 2005/0187028).  
As to claims 2, 6, 17 and 21, essentially any image displayed on the electronic display may in fact be an “alignment feature”.  However, more specific to the golf arena, it is clear that the selection and inclusion of an alignment feature such as a line(s) and/or circle atop the golf club head of Lee, as shown by the further teaching to Chang, to assist a golfer in properly aligning the club head with respect to an intended target or to assist in addressing the club head with respect to a golf ball would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  See FIGS. 74-91 in Chang for a depiction of various alignment features. With the technology proffered by Garrett and Davydov, and considering that Lee already discloses that the electronic display may transmit and receive information, it is clear that the skilled artisan would have found it obvious, before the effective filing date of the claimed invention, to have incorporated a system in combination with the Lee device in which alignment features are selected and transmitted from a user operable electronic device to the electronic display to help a golfer improve his or her performance.  The “alignment features” are seen as nothing more than another type of information about a golfer’s game, which is gathered and shared between the user operable electronic device and the electronic display. 
As to claim 7, both Garrett and Davydov obviate the use of a smartphone as a user operable electronic device. See paragraphs [0038-0043] in Garrett.  See paragraph [0037] in Davydov.  Thus, the use of a smartphone in combination with the Lee device would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to allow the user to conveniently and efficiently communicate with the electronic display. 
As to claim 8, both Garrett and Davydov obviate the ability to acquire information from an internet website.  See paragraph [0038] in Garrett.  See paragraph [0002] in Davydov.  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to use information from an internet website to enable a wider variety of information to be obtained (i.e., gain access to a larger collection of alignment features). 
More specific to claim 17, here again, reference is made to FIG. 1D and paragraph [0030] in Lee, wherein Lee discloses a golf club head comprising: a crown having a top surface as viewed from an address position; an electronic feature provided on or covering at least a portion of the top surface of the crown; and a striking surface situated so as to define an interface with the crown, wherein the electronic feature is provided so as to generate an alignment feature on the crown (i.e., paragraph [0025] notes that the “head cover” may receive and/or transmit display information and paragraph [0030] states that feedback is provided on a display atop the club head; thus, the “head cover” corresponds to the claimed electronic feature).   The electronic feature is visible to a user of the golf club head when the golf club head is in the address position (i.e., the feedback is provided for players to guide a subsequent swing and is thereby likely to be viewable in the address position); wherein the electronic feature is configured to communicate via wireless communication protocol (i.e., see claim 12 in Lee).  As to the claimed “alignment feature” generated by the electronic feature, again note the explanation first presented supra under this rejection for claims 2, 6, 17 and 21.
Lee does not explicitly detail a user operable software package.  However, in addition to what is explained under claim 1 above, Garrett (i.e., claims 1-3) and Davydov (i.e., paragraphs [0048, 0090] also obviate the use of suitable software for communication between a user and an electronic feature. 
As to claims 18 and 19, Lee indicates that the supporting structure that works in combination with the head cover may include thermochromic or electrochromic material, wherein, for example, the club head may be coated with a thermochromic material that is activated by an external condition such as a heat source.  See paragraphs [0025-0034] in Lee. 
More specific to claim 21, reference is made to FIG. 1D and paragraph [0030] in Lee, wherein Lee discloses a golf club head comprising: an electronic display for displaying one or more images (i.e., paragraph [0025] notes that the “head cover” may receive and/or transmit display information and paragraph [0030] states that feedback is provided on a display atop the club head), wherein the electronic display is visible to a user of the golf club head when the golf club head is in the address position (i.e., the feedback is provided for players to guide a subsequent swing and is thereby likely to be viewable in the address position); wherein the electronic display comprises a memory, a microprocessor, and a battery (i.e., the display that is part of the “head cover” includes memory storage and data gathering/processing abilities, wherein a battery or power source must inherently be included; also see claim 31 in Lee); wherein the electronic display is configured to communicate with a user operable electronic device (i.e., the information on the display may be transmitted to an external device) via wireless communication protocol (i.e., see claim 12 in Lee).  The user operable device is separate from the golf club (i.e., Lee notes in paragraph [0030] that information gathered from the “head cover” may be transmitted to an external device).  As to the claimed “alignment feature” displayed on the electronic device, again note the explanation first presented supra under this rejection for claims 2, 6, 17 and 21.  
Although Lee states that the “head cover” may transmit and/or receive information on a display on a crown portion of the head (i.e., paragraph [0025]), Lee differs from the claimed invention in that Lee does not explicitly disclose the features “wherein the electronic display is configured to receive one or more images from the user operable electronic device, wherein the electronic display is configured to store the one or more images in the memory, and wherein the electronic display is configured to display the one or more images”.  Garrett is cited to show the prevalence of configuring electronic devices to send/receive or share images between cooperating paired devices.  This technology, which involves the ability of an electronic device to “mirror” enables a smartphone, for example, to share any image or video viewed on its screen with any other additional smartphone, computer desktop, or multimedia system to which the smartphone is paired.  The prior art to Garrett, at paragraphs [0017] and [0045] provides one example of the commonness of mirror technology.  Here, using a slightly different interpretation of the claim language, the prior art to Davydov provides yet another example of a transfer of images from a user operable device to an electronic display, wherein the user operable electronic device and the electronic display are paired together and wherein information may be transmitted wirelessly therebetween.  In Davydov, the shared information may be stored on the electronic display for future retrieval and viewing.  In view of the publications to Garrett and Davydov, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to introduce a cooperating electronic display and user operable electronic device as part of the Lee invention so that data gathered and observed on the electronic display that is part of the club head may be shared with a user operable electronic device and wherein feedback originating on the user operable electronic device may be shared or otherwise transmitted to the electronic display that is part of the club head.  Through ordinary and known Wi-Fi connectivity, the user operable electronic device would easily have been able to communicate with the electronic display, wherein information would have been shared or mirrored between these paired devices.  An arrangement as described herein, when included with the Lee device, would have enabled the user of the user operable electronic device to be available remotely and still provide feedback to a gofer who would have access to the electronic display on the golf club head. 
As to claim 22, Lee discloses a putter type golf club head. See paragraph [0016] and putter (100) in FIGS. 1A-1D.  Both Garrett and Davydov obviate the use of a smartphone as a user operable device. See paragraphs [0038-0043] in Garrett.  See paragraph [0037] in Davydov. Thus, the use of a smartphone in combination with the Lee device would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to allow the user to conveniently and efficiently communicate with the electronic display. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUBS 2010/0248852) in view of Garrett (US PUBS 2010/0066677), Davydov (US PUBS 2016/0299570) and Graham (US PUBS 2008/0009344).  
As to claim 10, the modification of Lee in view of Garrett and Davydov has been discussed above.  Lee, as modified by Garrett and Davydov, lacks an e-ink display for the electronic device.  Graham shows it to be old in the art to make use of any one of a number of dynamic displays such as an LCD, an OLED or E-INK display (i.e., paragraph [0434] in Graham).  Note that Lee already states, in paragraph [0030] that an LCD or OLED screen may be employed.  To have modified the Lee device to make use of an E-INK display would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as this modification to Lee would simply have involved the simple substitution of one known element for another (i.e., one known type of display for another known type of display) to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUBS 2010/0248852) in view of Garrett (US PUBS 2010/0066677), Davydov (US PUBS 2016/0299570) and Stites (USPN 8,257,191). 
As to claim 23, Lee, as modified by Garrett and Davydov, lacks a segmented display for the electronic display.  Stites illustrates a display panel attached to a club head body (i.e., display 312; FIG. 3), wherein the display panel (312) provides multiple areas of information, as generally illustrated in FIG. 5.  See col. 7, lines 47-63 and col. 12, lines 46-62 in Stites.  In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Lee by provided a segmented display (i.e., also commonly referred to as a split screen or divided display), with there being a reasonable likelihood of success that a golfer would have been able to view multiple pieces of information in a format that is more organized and easier to interpret as opposed to a display that is otherwise overloaded with information that is not readily discernible. 
/
/
/
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUBS 2010/0248852) in view of Garrett (US PUBS 2010/0066677),  Davydov (US PUBS 2016/0299570), Stites (USPN 8,257,191) and Graham (US PUBS 2008/0009344).  
As to claim 24, the modification of Lee in view of Garrett, Davydov and Stites has been discussed above.  Lee, as modified by Garrett, Davydov and Stites, lacks an e-ink display for the electronic device.  Graham shows it to be old in the art to make use of any one of a number of dynamic displays such as an LCD, an OLED or E-INK display (i.e., paragraph [0434] in Graham).  Note that Lee already states, in paragraph [0030] that an LCD or OLED screen may be employed.  To have modified the Lee device to make use of an E-INK display would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention, as this modification to Lee would simply have involved the simple substitution of one known element for another (i.e., one known type of display for another known type of display) to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
As to claim 26, note that Stites obviates the addition of a plurality of control buttons operatively connected to the electronic display.  Here, in col. 7, lines 47-63, Stites details that the display (312) may include a touch screen device to facilitate user-input.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PUBS 2010/0248852) in view of Garrett (US PUBS 2010/0066677), Davydov (US PUBS 2016/0299570), Stites (USPN 8,257,191), Graham (US PUBS 2008/0009344) and Chang (US PUBS 2005/0187028).  
As to claim 25, essentially any image displayed on the electronic display may in fact be an “alignment feature”.  However, more specific to the golf arena, it is clear that the selection and inclusion of an alignment feature such as a line(s) and/or circle atop the golf club head of Lee, as shown by the further teaching to Chang, to assist a golfer in properly aligning the club head with respect to an intended target or to assist in addressing the club head with respect to a golf ball would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  See FIGS. 74-91 in Chang for a depiction of various alignment features. With the technology proffered by Garrett and Davydov, and considering that Lee already discloses that the electronic display may transmit and receive information, it is clear that the skilled artisan would have found it obvious, before the effective filing date of the claimed invention, to have incorporated a system in combination with the Lee device in which alignment features are selected and transmitted from a user operable electronic device to the electronic display to help a golfer improve his or her performance.  The claimed “alignment feature” is seen as nothing more than another type of information about a golfer’s game, which is gathered and shared between the user operable electronic device and the electronic display. 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figs. 1 and 10 in Ricky;
Figs. 7, 8 in Taniguchi;
Figs. 4, 8, 41 and 53 in Barasch;
Fig. 1 in Jackel;
Figs. 13, 15A in Davenport (‘960);
Figs. 1, 2 and 5 in Dugan;
Fig. 19 in Davenport (‘458); 
Fig. 41 in Tarng;
Figs. 1, 2, 7 and 9 in Harrison;
See claim 9 in Carter;
Figs. 1C and 17 in Sanchez;
Figs. 1A and 4 in Koo.
 Observations on Potential Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related application listed herein below. While no double patenting rejections based on the application listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of the copending application listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related application identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the copending application listed here conflict, or do not conflict with the claims of the instant application.
United States Application Ser. No.  17/695,194


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711